Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The request filed on April 7, 2022 for a Request for Continuing Examination (RCE) under 37 CFR 1.114 is acceptable and an RCE has been established. Any previous finality is hereby withdrawn and a new action on the merits follows.  Any newly-submitted claims have been added.  An action on the RCE follows.

Information Disclosure Statement
The information disclosure statement filed April 12, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the German reference DE 3446255 A1 and the Japanese reference JP S50-22Y1 referred to therein have not been considered.

Drawings
The drawings are objected to because figure 3 fails to use the proper cross sectional shading as set forth in MPEP 608.02.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitations such as “in parallel along a length of the base section and spaced relation with the right base rail” on lines 2-3 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  The recitation “in parallel along a length of the base section” would make sense since it appears that the clause is referring to both the right and left base rails.  However, the recitation “and spaced relation with the right base rail” implies that the entire clause “in parallel along a length of the base section and spaced relation with the right base rail” only applies to the left base rail.  Additionally, “and spaced relation with the right base rail” on line 2 of claim 1 renders the claims indefinite because it is grammatically awkward and confusing.  Did the applicant mean to recite --and is spaced with respect to the right base rail--?
Recitations such as “in front of” on line 6 of claim 1 render the claims indefinite because it is unclear what defines the front of the right base flange.  How is one side of the right base flange considered to be the front while the other side of the right base flange considered to be the back?
Recitations such as “the base sections” on line 8 of claim 1 render the claims indefinite because they lack antecedent basis.  Note that the applicant has only set forth one base section above.
Recitations such as “in parallel and spaced relation with the right fly rail” on lines 9-10 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  The recitation “in parallel” on line 9 would make sense since it appears that the clause is referring to both the right and left fly rails.  However, the recitation “and spaced relation with the right fly rail” implies that the entire clause “in parallel and spaced relation with the right fly rail” only applies to the left fly rail.  Additionally, “and spaced relation with the right fly rail” on lines 9-10 of claim 1 renders the claims indefinite because it is grammatically awkward and confusing.  Did the applicant mean to recite --and is spaced with respect to the right fly rail--?
Recitations such as “disposed about” on line 11 of claim 1 render the claims indefinite because it is unclear what special relationship the applicant is attempting to set forth.  How close do the right and left base flanges have to be to the right fly rail in order to be referred to as being disposed about the right fly rail?  
Recitations such as “disposed about” on line 15 of claim 1 render the claims indefinite because it is unclear what special relationship the applicant is attempting to set forth.  How close do the right and left base rails have to be to the right and left fly rails in order to be referred to as being disposed about the right and left fly rails?  
Recitations such as “the top” on line 21 of claim 1 render the claims indefinite because it is unclear to which one of the plurality of tops set forth above the applicant is referring.
Recitations such as “stacked with” on line 25 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  In what direction are the ladders stacked?  Are they stacked end to end or face to face?
Recitations such as “having a fly section nested in the base section” on line 26 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to the extension ladder or the second extension ladder.  Note that the recitation of “a fly section” implies that “having” is only referring to the second extension ladder.  However, the recitation of “the base section” implies that “having” is referring to the extension ladder.
Recitations such as “a height of a first conventional extension ladder and a second conventional extension ladder” on lines 27-28 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  Is the applicant referring to the combined heights of the first and second conventional ladders or is the applicant referring to the height of each of the conventional ladders individually?  Also, what dimension of the ladders defines the height?  Is the applicant referring to the extended length of each of the conventional ladders?
Recitations such as “conventional” on line 27 of claim 1 render the claims indefinite because it is unclear what defines a “conventional” ladder.  What makes one ladder “conventional” while another ladder is not conventional?  Is an A-frame ladder considered to be “conventional”?  
Recitations such as “conventional” on line 28 of claim 1 render the claims indefinite because it is unclear what defines a “conventional” ladder.  What makes one ladder “conventional” while another ladder is not conventional?  Is an A-frame ladder considered to be “conventional”?
Recitations such as “when the second conventional extension ladder is stacked on top of the first conventional extension ladder” on lines 29-31 of claim 1 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  In what direction are the conventional ladders stacked?  Are they stacked end to end or are the stacked facing one another?  If the latter is the case, then do the first and second conventional ladders have to be completely on top of one another or can one ladder be offset relative to the second ladder?
Recitations such as “conventional” on line 32 of claim 1 render the claims indefinite because it is unclear what defines a “conventional” ladder.  What makes one ladder “conventional” while another ladder is not conventional?  Is an A-frame ladder considered to be “conventional”?  
Recitations such as “the right and left rail flanges” on line 4 of claim 2 render the claims indefinite because they lack antecedent basis.
Recitations such as “a rung of the base section” on line 2 of claim 8 render the claims indefinite because it is unclear if the applicant is referring to one of the base rungs set forth above or is attempting to set forth another rung in addition to the base rungs set forth above.
Recitations such as “a rung of the fly section” on line 3 of claim 8 render the claims indefinite because it is unclear if the applicant is referring to one of the fly rungs set forth above or is attempting to set forth another rung in addition to the fly rungs set forth above.
Recitations such as “a rung of the base section” on line 6 of claim 8 render the claims indefinite because it is unclear if the applicant is referring to “a rung of the base section” set forth on line 2 of claim 8 or is attempting to set forth another rung in addition to the “rung of the base section” set forth above.
Recitations such as “an adjoining rung of the fly section” on lines 6-7 of claim 8 render the claims indefinite because it is unclear if the applicant is referring to the “rung of the fly section” set forth on line 3 of claim 8 or is attempting to set forth another rung in addition to the “rung of the fly section” set forth above.
	Finally, it should be pointed out that the applicant appears to be comparing a non-claimed element, i.e., the height of the two conventional ladders when stacked, to the height of the claimed extension ladder and a second extension ladder when stacked.  Since the dimensions of the second extension ladder and the first and second conventional ladders can vary, the claims are rendered indefinite.  In other words, the meets and bounds of the invention cannot be ascertained because the claimed invention refers to elements whose dimensions are not standardized and are variable.  See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989).

Response to Arguments
Applicant's arguments filed April 7, 2022 have been fully considered.  The applicant’s comment that “[a]pplicants belief claim 1, as amended, obviates the rejections under 35 USC 112” is not persuasive.
	Due to the 35 USC 112 rejections set forth above, an analysis of the claimed invention in view of the prior art of record cannot be made at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634